ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Bethel Services, Inc.                          )       ASBCA No. 61204
                                               )
Under Contract No. W912LA-10-C-0009            )

APPEARANCE FOR THE APPELLANT:                          Traeger Machetanz, Esq.
                                                        Davis Wright Tremaine LLP
                                                        Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       CPT Douglas A. Reisinger, JA
                                                        Trial Attorney

                                 ORDER OF DISMISSAL

         On 7 June 2017, appellant filed a notice of appeal with the Board from a deemed
denial of a claim it sent to the contracting officer on 6 April 2017. By email dated
8 June 2017, appellant notified the Board that it wished to withdraw its appeal without
prejudice, indicating it had been informed by the contracting officer that the appeal was
premature. During a conference call with the parties, appellant informed the Board that
after it filed its notice of appeal, the contracting officer informed appellant that her office
had recently moved and that she never received appellant's claim. Government counsel
also indicated that the address to which the claim was sent was incorrect so the claim was
never forwarded to the contracting officer's new office. The government has advised the
Board that it does not object to appellant's request.

      Based upon the foregoing, this appeal is dismissed from the Board's docket
without prejudice.

       Dated: 4 August 2017




                                                    Admi · trative Judge
                                                    Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61204, Appeal of Bethel Services,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2